        2:17-cr-20037-JES-JEH # 302             Page 1 of 4                                          E-FILED
                                                                          Tuesday, 16 April, 2019 04:15:33 PM
                                                                                Clerk, U.S. District Court, ILCD


                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                              )
                                                       )
                        Plaintiff,                     )
                                                       )
       v.                                              )        Case No. 17-cr-20037-JES-JEH
                                                       )
BRENDT A. CHRISTENSEN,                                 )
                                                       )
                        Defendant.                     )

                                         DECORUM ORDER

       This Order is intended to provide a comprehensive overview of the courtroom conduct

expected during the trial scheduled for June 3, 2019. The Court finds the following measures are

necessary to ensure the trial in this matter is conducted in an orderly manner. Accordingly, it is

ORDERED that:

       1. The trial of this matter will be held in Courtroom A of the Federal Courthouse located at

            100 N.E. Monroe Street, Peoria, Illinois, with individual juror voir dire to commence on

            June 3, 2019, at 9:00 A.M.

       2. The Courthouse will open at 8:00 A.M. In order to enter the Courthouse, all individuals

            must present a valid government-issued photo identification, such as a driver’s license or

            passport.

       3. No individual may block, and no activity that interrupts the entry of the Courthouse may

            take place at steps of, the Main Street entrance.

       4. Members of the media may register and, upon meeting the Court’s requirements, will

            receive Court-issued credentials allowing them to bring electronic equipment into the

            Courthouse, gain admission into the media seating, and to conduct interviews in Court-

            approved interview area inside the Courthouse. Additional information regarding the
                                                   1
 2:17-cr-20037-JES-JEH # 302           Page 2 of 4



   credentialing process can be found on the District’s webpage. (See “Public Access” and

   “Media” tabs).

5. No cameras, video recorders, audio recorders, cellular or digital phones, palm pilots and

   pda’s, computers, and all similar electronic, cable, digital, computerized or other forms

   and methods of recording, transmitting, or communicating are permitted into the

   Courthouse unless specifically permitted under the exceptions of this District’s Local

   Rules or this Order. Credentialed members of the media may bring such electronics into

   the Courthouse but may only use such devices in the Court-approved media area.

   Credentialed members of the media may NOT bring ANY electronic equipment into the

   trial courtroom, including cell phones. Anyone found to have a cellular phone or other

   electronic device in the courtroom will be removed from the courtroom, may have their

   electronic device(s) confiscated, may be detained by the United States Marshal Service,

   and may be subject to contempt of court.

6. Credentialed members of the media will have access to a “Media Room” to store

   electronic equipment and other items. Credentialed members of the media may use

   electronic devices (e.g. cell phones) in the Media Room; provided however, they may not

   take any photographs, make any recording, or broadcast from inside the Media Room.

   The Media Room will be open at 8:00 A.M. and close at 5:00 P.M.

7. No person shall take any photographs or make any recording inside the Courthouse except

   credentialed members of the media may do so within the Court-approved media area.

8. Attendees in the trial courtroom may not converse or make gestures or sounds that are

   disruptive to the proceeding or that distract jurors or witnesses. Attendees in the trial

   courtroom should remain seated until the Court recesses.

9. No one observing the trial proceeding in the trial courtroom may wear or carry any
                                         2
 2:17-cr-20037-JES-JEH # 302            Page 3 of 4



   clothing, buttons, or other items that carry any message or symbol addressing the issues

   related to this case that may be or become visible to the jury.

10. No food or beverage is permitted in the courtroom, except that counsel, jurors, court staff,

   and witnesses on the witness stand may have water.

11. Seats will be available for the victim’s family, defendant’s family, credentialed members

   of the media, and sketch artists. The remaining seats will be available to the general

   public on a first-come, first-serve basis.

12. The Courthouse will open at 8:00 A.M. The courtroom will open to the public at 8:30

   A.M. General seating within the main courtroom will be on a first-come first-served

   basis. Individuals entering the Courthouse prior to 8:30 A.M. will be placed in line prior

   to the opening of the Courtroom. To retain their allocated seats, credentialed members

   of the media and other attendees with allocated seating must be seated fifteen (15) minutes

   prior to the commencement of proceeding for the day. Starting fifteen (15) minutes prior

   to the commencement of proceedings each day, the general public will be allowed to take

   any remaining open seat on a first-come, first-serve basis.

13. A Court-controlled closed-circuit video feed will be available at the Urbana courthouse.

   The viewing room in the Urbana courthouse will be deemed extensions of Courtroom A

   in Peoria, Illinois. All rules of conduct that apply to Courtroom A in Peoria, Illinois will

   apply to the viewing room in the Urbana Courthouse. A Court Security Officer or other

   Court staff will be present in the viewing room in the Urbana Courthouse to enforce

   decorum and ensure compliance with this Order. The viewing room will open 30 minutes

   prior to the commencement of the proceeding for the day.

14. The names of the jurors or prospective jurors shall not be revealed to the public or media

   in any fashion or form during the course of these proceedings. Any public references to
                                           3
 2:17-cr-20037-JES-JEH # 302            Page 4 of 4



   the jurors or prospective jurors, including references in the courtroom shall be by juror

   number only.

15. The Court will not permit any depiction or identification of individual jurors or

   prospective jurors at any time during any proceedings in this matter. This restriction

   includes, but is not limited to, photographs, videos and artistic sketches.

16. Any attempt to contact jurors or prospective jurors or any attempt to interact with jurors

   or prospective jurors in any way is strictly prohibited during the jury selection process

   and trial of this matter. Conversations, interviews, written communications, and any other

   communications or attempted communication with prospective jurors, including

   alternates, before they are discharged by the Court are strictly prohibited.

17. When the jury has been discharged after its final verdict, any juror may consent to be

   interviewed by the media or other persons. Jurors are not obligated to discuss this case

   with anyone at the trial’s conclusion, and once a juror has indicated his or her desire not

   to discuss the trial, there should be no further attempts to contact that juror.

18. The United States Marshal, his Deputies, and Court Security Officers are responsible for

   maintaining order and decorum in the Courthouse. All orders given by the Marshals, his

   Deputies, and Court Security Officers must be complied with promptly.

19. This Order may be modified or amended at any time by the Court without notice.



SO ORDERED this 16th day of April 2019.

                                                s/ James E. Shadid
                                                  James E. Shadid
                                           United States District Court Judge
                                               Central District of Illinois



                                           4
